United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
C.C., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
St. Louis, MO, Employer
)
___________________________________________ )
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1981
Issued: January 23, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 25, 2017 appellant, through counsel, filed a timely appeal from an
August 24, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a left knee condition
causally related to the accepted June 16, 2016 employment incident.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 16, 2016 appellant, then a 43-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that, when delivering mail on that date, he popped his left knee when he
stepped on an acorn that was in the grass.
In a June 16, 2016 duty status report (Form CA-17), Dr. Gary J. Gray, a Board-certified
internist, diagnosed sprain of unspecified site of the left knee. He noted that appellant stepped on
acorns and injured his left knee. Dr. Gray recommended a return to work with restrictions. He
saw appellant on June 24, 2016, and recommended his route be limited to four hours. On June 28,
2016 Dr. Gray recommended cutting his route walking to three hours maximum and to continue
knee support.
OWCP also received physical therapy reports dated June 16, 20, 21, 23, 24, 27, 29, and
July 1, 2016.
In a July 5, 2016 report, Dr. Gray noted in his physical examination that the strength and
appearance were normal and there was no deformity or tenderness in the knee. He diagnosed a
left knee sprain and indicated that appellant had reached maximum medical improvement and
could return to regular duty.
In an August 10, 2016 report, Dr. Mark Belew, a Board-certified orthopedic surgeon, noted
that appellant was seen for left knee pain with unspecified chronicity. He explained that appellant
had left medial pain after stepping on a “gumball” almost two months prior. Dr. Belew indicated
that appellant’s x-rays were negative and further noted that his examination and history were
consistent with a medial meniscus tear. He advised that a magnetic resonance imaging (MRI) scan
was indicated.
An August 15, 2016 MRI scan of the left knee read by Dr. Kimberly Foust, a Boardcertified diagnostic radiologist, revealed a nondisplaced complex tear of the posterior horn and
body of the left medial meniscus with a predominant horizontal undersurface component, and mild
medial compartment predominant tricompartmental left knee chondrosis with medium-sized
effusion.
In an August 16, 2016 work status note, Dr. Belew noted that appellant was unable to work
at this time. In an August 22, 2016 follow-up report, he noted that the MRI scan revealed a
complex tear of the medial meniscus of the left knee as a current injury. Dr. Belew also noted that
appellant had some underlying arthritis that was “likely preexisting” and may have knee issues
due to the arthritis. He diagnosed a complex tear of the medial meniscus of the left knee.
Dr. Belew recommended arthroscopic partial meniscectomy. In an August 22, 2016 work status
note, he noted that appellant was currently under his care, was having surgery on September 1,
2016, and would need to remain off work for at least four weeks following surgery.
In a letter dated August 31, 2016, the employing establishment controverted the claim,
contending that appellant never reported any pain or reinjury of the knee to his manager or
supervisor. It also noted that he had many extracurricular activities.

2

By development letter dated October 17, 2016, OWCP informed appellant that when his
claim was submitted, it appeared to be a minor injury that resulted in minimal or no lost time from
work, and that based upon these criteria, the employing establishment did not controvert
continuation of pay (COP) or challenge the merits of the case, and payment of a limited amount
of medical expenses was administratively handled. However, as appellant’s expenses had
exceeded $1,500.00 it was now formally adjudicating his claim. OWCP requested that he
complete a questionnaire describing any similar disability or left knee medical conditions before
the injury and to submit a comprehensive narrative medical report from his attending physician,
which differentiated between the effects of the work incident and the status of the preexisting
condition before the alleged work incident. It afforded appellant 30 days to submit the requested
medical evidence.
By decision dated December 9, 2016, OWCP denied appellant’s claim, finding that
appellant had not established that he sustained a traumatic injury causally related to the accepted
June 16, 2016 employment incident.
By letter dated December 16, 2016, appellant, through counsel, requested an oral hearing
before a representative of OWCP’s Branch of Hearings and Review.
OWCP subsequently received a June 16, 2016 x-ray of the left knee read by Dr. Cary G.
Stolar, a diagnostic radiologist, which revealed findings which included no fracture or
malalignment of the preserved joint spaces and no evidence of arthritis. Dr. Stolar indicated that
the examination was normal.
In a January 30, 2017 report, Dr. Belew explained that a complex tear of the medial
meniscus of the left knee was the current injury. He related that appellant described the acute
injury that “occurred at work in which he slipped and fell.” Dr. Belew noted that he developed an
acute effusion of the knee. He advised that appellant’s MRI scan, revealed a meniscal tear, which
was confirmed at the time of surgery. Dr. Belew opined that it was “extremely unlikely this
individual would have had a complex tear of the medial meniscus and be able to perform any kind
a manual labor.” He noted that appellant’s “injury was fitting of the description of his fall with no
prior history available of any issues with the knee.” Dr. Belew further explained that the injury
“[u]ndoubtedly occurred as a direct result of the acute injury,” as he “did have several partial
thickness chondral irregularities of the joint surface with loose bodies in the joint.” He noted that
“this portion of pathology in the knee certainly could have been preexisting; however, a fall could
have aggravated existing irregularities of the chondral surfaces as well.” Dr. Belew further opined
that “[t]he meniscal tear however was clearly acute, indicating of the injury.” He also noted that
appellant had no prior history of knee problems.
A hearing was held before an OWCP hearing representative via teleconference on
June 13, 2017.
By decision dated August 24, 2017, OWCP’s hearing representative affirmed the
December 9, 2016 decision. She found that the medical evidence was insufficient to establish
causal relationship in this case.

3

LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged, and that any specific
condition or disability claimed is causally related to the employment injury.3
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.4 The second component is whether the employment incident caused a personal
injury.5 An employee may establish that an injury occurred in the performance of duty as alleged,
but fail to establish that the disability or specific condition for which compensation is being
claimed is causally related to the injury.6
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.7 A physician’s opinion on whether there is a causal
relationship between the diagnosed condition and the implicated employment factor(s) must be
based on a complete factual and medical background.8 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factor(s).9
Certain healthcare providers such as physician assistants, nurse practitioners, physical
therapists, and social workers are not considered “physician[s]” as defined under FECA.10
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.11

3

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

John J. Carlone, 41 ECAB 354 (1989); Victor J. Woodhams, 41 ECAB 345 (1989).

6

Shirley A. Temple, 48 ECAB 404, 407 (1997).

7

Robert G. Morris, 48 ECAB 238 (1996).

8

Victor J. Woodhams, supra note 5.

9

Id.

10

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

11

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006).

4

ANALYSIS
The Board finds that appellant has not met his burden of proof as the medical evidence of
record does not contain a reasoned explanation of how the June 16, 2016 employment incident
caused or aggravated appellant’s claimed left knee condition.12
The Board notes that OWCP received several physical therapy reports dating from June 16,
to July 1, 2016. However, physical therapists are not considered physicians as defined under
FECA, and thus their findings are insufficient to establish entitlement to FECA benefits.13
The record also includes diagnostic reports. However, these reports merely reported
findings and did not contain an opinion regarding the cause of the reported condition. Thus, they
lack probative value on the issue of causal relationship.14
The Board notes that OWCP initially received a series of reports from Dr. Gray, where he
repeated his diagnosis of sprain of an unspecified part of the left knee and provided work
restrictions. Dr. Gray indicated that he believed that appellant had a mild sprain injury of the left
knee. During follow-up examinations, he augmented his various work restrictions culminating in
a July 5, 2016 report, where he indicated that appellant’s left knee was doing well. Dr. Gray
explained that he conducted a physical examination and the appearance was normal and diagnosed
a left knee sprain. He indicated that appellant reached maximum medical improvement and could
return to regular duty. Dr. Gray’s reports did not provide an opinion on causal relationship.
Medical evidence that does not offer an opinion regarding the cause of an employee’s condition is
of no probative value on the issue of causal relationship.15 These reports are therefore insufficient
to establish appellant’s claim.
Appellant also submitted reports from Dr. Belew. In an August 10, 2016 report, Dr. Belew
noted appellant’s complaints of left knee medial pain and indicated that appellant’s x-rays were
negative and explained that his examination and history were consistent with a medial meniscus
tear. However, he did not offer any opinion regarding the cause of an employee’s condition.16
Likewise, Dr. Belew did not provide any opinion on causal relationship in his August 16 and 22,
2016 work status notes and August 22, 2016 follow-up report. Medical evidence that does not
offer an opinion regarding the cause of an employee’s condition is of no probative value on the
issue of causal relationship.17 Thus, these reports are also insufficient to establish the claim.

12

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (a medical opinion not fortified by medical rationale is of
diminished probative value).
13

See supra note11.

14

See M.V., Docket No. 18-0884 (issued December 28, 2018); J.S., Docket No. 17-1039 (issued October 6, 2017).

15

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

16

Id.

17

Id.

5

In a January 30, 2017 report, Dr. Belew noted that appellant developed an acute effusion
of the knee. He advised that on workup by MRI scan, he was found to have a meniscal tear, which
was confirmed at the time of surgery. Dr. Belew opined that it was “extremely unlikely this
individual would have had a complex tear of the medial meniscus and be able to perform any kind
a manual labor.” He noted that appellant’s “injury was fitting of the description of his fall with no
prior history available of any issues with the knee.” Dr. Belew further explained that the injury
“[u]ndoubtedly occurred as a direct result of the acute injury….” He explained that appellant did
have several partial thickness chondral irregularities of the joint surface with loose bodies in the
joint. Dr. Belew noted that “this portion of pathology in the knee certainly could have been
preexisting; however, a fall could have aggravated existing irregularities of the chondral surfaces
as well.” He opined that the meniscal tear, however, was “clearly acute, indicating of the injury.”
Dr. Belew also noted that appellant had no prior history of knee problems. The Board has held
that an opinion that a condition is causally related to an employment injury because the employee
was asymptomatic before the injury, but symptomatic after it is insufficient, without supporting
rationale, to establish causal relationship.18 The Board also notes that Dr. Belew did not explain
his conclusion that the diagnosis was a result of the injury. A medical opinion not fortified by
medical rationale is of diminished probative value.19 A rationalized opinion is especially important
as the evidence supports that appellant has a preexisting left knee condition.20 Thus, Dr. Belew’s
January 30, 2017 report is also insufficient to establish appellant’s claim.
Accordingly, the Board finds that appellant has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left knee
condition causally related to the accepted June 16, 2016 employment incident.

18

John F. Glynn, 53 ECAB 562, 567 (2002).

19

Supra note 12.

20

See S.D., Docket No. 16-0999 (issued October 16, 2017).

6

ORDER
IT IS HEREBY ORDERED THAT the August 24, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 23, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

